Title: To Benjamin Franklin from Destouches, 2 December 1780
From: Destouches, —— (f. 1780–1782)
To: Franklin, Benjamin


Monseigneur
Dunkerque ce 2. xbre. 1780
J’ai reçu la réponse dont vous avez honoré ma lettre du 20 de ce mois. Je suis bien sensible à ce que vous voulez bien faire pour procurer au Sieur Salomés l’a. [l’aîné] le Cape. [Capitaine] Courter et Son equipage pour le corsaire qu’il leur avoit destiné. Au cas ou il se trouveroit engagé ailleurs il ne sera pas moins reconnoissant ainsi que moi de ce que vous aurez eu la bonté de faire à cet egard. Cet armement qu’il avoit entrepris d’abord à l’occasion de ce que M Le Roÿ m’avoit marqué de la part de Votre Excellence, eut rempli vos vües et les notres en mettant ces braves americains à même de nuire à nos ennemis communs; cependant comme le batiment dont Sagist est très propre à la course, qu’il est le cutter le plus fort et le meilleur Voilier que nous ayons eu, Il Sera assurément bientot pourvu d’un bon equípage, et je ne doute pas que l’on n’y prenne volontiers des interets; toutefois si à defaut du Capitaine Courter quelques uns de Ses meilleurs officiers et matelots vouloient se rendre ici, ils nous feroient d’autant plus de plaisir, que nous nous Sommes flattés qu’ils ÿ Viendroient, et que nous pourions dire encore les tenir de Votre Excellence. J’espere, Monseigneur, que vous ne me refuserez pas la grace de nommer ce corsaire de Votre nom plus illustre encore que celebre. Je desire qu’il fasse à l’angleterre le mal proportionel à ses forces que vous lui avez fait par Vos Sages negotiations, S’entend qu’il contribue à abattre Son orgeuil et à la raprocher de l’humanité. Nous ne pouvons armer sous de plus heureux auspices, ce n’est pas l’interet qui nous a porté à nous honorer de votre nom. Je savois que vous ne vous interessiez pas personnellement en course, ce que j’avois l’honneur de vous marquer à ce sujet n’etoit que parceque cet armement à Supposer qu’il Se fut fait le Cape. courter en etant le commandant, et sous votre protection particuliere, nous esperions que vos amis et ce cape. s’y fussent interessés pour d’autant plustot le mettre en activité. Nous composerons notre Equipage de ce que nous avons ici de meilleur en americains et irlandois pratiques de tous les parages de l’angleterre, l’irlande et l’ecosse. Mr. Salomes ouvrira Sa police lorsque le cutter sera rendu à ostende ou on l’attend tous les jours, et cependant la confiance que l’on a dans cet armement fait qu’il y a deja pour près de cent mille livres d’actions retenues, Le nom de Franklin ne peut qu’en inspirer plus encore, il me satisfera surtout infiniment de le lui voir porter, parce qu’il n’en est point pour qui j’aie plus de veneration, et qu’on ne peut être avec un plus profond respect que je le suis Monseigneur de Votre Excellence Le très humble et très obeissant Serviteur
DESTOUCHESconseiller de l’amirauté
 
Notation: Des Touches, Dunkerque 2. xbre. 1780.
